DETAILED ACTION
Claims 1-5 and 7-20 are pending. By the amendment, claims 1, 10, and 16 have been amended.
	
Response to Arguments
Applicant’s arguments, see page 7, filed 5/6/2021, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the rejections. The 35 U.S.C. 112(b) rejections to the claims have been withdrawn. 
Applicant’s arguments, see page 7, filed 5/6/2021, with respect to the prior art rejections have been fully considered and are persuasive.  More particularly, the previously noted allowable subject matter has been incorporated into claim 1. The prior art rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 5/6/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W. /Examiner, Art Unit 3655                                                                                                                                                                                                        
/DAVID R MORRIS/Primary Examiner, Art Unit 3659